DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sezaki et al. (JP 2003-344372, disclosed in the IDS filed 29 December 2020 and cited from the English translation provided by Espacenet), hereinafter Sezaki.
Regarding claim 1, Sezaki discloses a reagent for measuring hemoglobins (a hemoglobin solution that prevents the degradation of Hb over time) ([0012]) used for measuring hemoglobins by cation exchange liquid chromatography (ADAMS A1cHA-8160, [0028]; see claim 4), comprising: 
a nonionic surfactant (polyoxyethylenes) ([0020]), 
the nonionic surfactant being Component A1 below,
Component A1: Polyoxyethylene alkyl ether having an average number of moles of an oxyethylene group added of 8 or more and 20 or less, and a carbon number of an alkyl group of 12 or more and 17 or less (POE(10) tridecyl ether and POE(11) tetradecyl ether) ([0020]).
Regarding claim 2, Sezaki discloses the reagent for measuring hemoglobins according to claim 1, comprising the nonionic surfactant, 
the nonionic surfactant including the Component A1,
the Component A1 being polyoxyethylene lauryl ether having an average number of moles of an oxyethylene group added of 9, 12, or 19 (polyoxyethylene (9) lauryl ether) ([0029]).
Regarding claim 3, Sezaki discloses the reagent for measuring hemoglobins according to claim 1, comprising the nonionic surfactant, 
the nonionic surfactant including the Component A1,
the Component A1 being polyoxyethylene alkyl ether having an average number of moles of an oxyethylene group added of 10 or more and 15 or less, and a carbon number of an alkyl group of 12 or more and 17 or less (POE(10) tridecyl ether and POE(11) tetradecyl ether) ([0020]). 
Regarding claim 5, Sezaki discloses the reagent for measuring hemoglobins according to claim 1, comprising the nonionic surfactant, the reagent for measuring hemoglobins having a content of the nonionic surfactant of 0.010% by weight or more and 1.0% by weight or less (1.0 wt% polyoxyethylene (9) lauryl ether) ([0029]).
Regarding claim 7, Sezaki discloses a method for measuring hemoglobins, comprising the steps of: mixing an erythrocyte-containing sample and the reagent for measuring hemoglobins according to claim 1 to obtain a mixed solution (In actual use, the solution containing the buffer may be added directly to the dried blood, or after dissolving the dried blood with purified water… raw blood extract collected from the biological body is also included) ([0018]); and measuring the mixed solution by cation exchange liquid chromatography (measurement system… automatic glycohemoglobin measuring device “ADAMS A1cHA-8160”) ([0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sezaki, as applied to claim 1 above, in view of Fukuda et al. ("Effects of Hydrophile-Lipophile Balance of Alkyl Poly(oxyethylene) Ethers on Hemolysis," cited in the IDS filed 29 December 2020), hereinafter Fukuda, and further in view of Stepan ("Polystep B-23E Product Bulletin," May 2010).
Regarding claim 4, Sezaki discloses the reagent for hemoglobins according to claim 1, the component A1 being polyoxyethyelen lauryl ether having an average number of moles of an oxyethylene group added of 10 or 11 (POE(10) tridecyl ether and POE(11) tetradecyl ether) ([0020]).
However, Sezaki is silent on the Component A1 being polyoxyethylene lauryl ether having an average number of moles of an oxyethylene group added of 12, or polyoxyethylene cetyl ether having an average number of moles of an oxyethylene group added of 13, and the Component A3 being polyoxyethylene oleyl ether having an average number of moles of an oxyethylene group added of 13.
Fukuda discloses the analogous art of treating red blood cell membranes with a nonionic surfactant (abstract). Fukuda teaches that alkyl poly(oxyethylene) ethers with 9 to 10 of oxyethylene units show great hemolytic activity (abstract).
Stepan discloses the analogous art of safety data regarding poloxyethylene lauryl ether such as those containing 12 moles of ethylene oxide (p. 1, General Information). Stepan teaches that polyoxyethylene (12) lauryl ether is a versatile surfactant and is often used in conjunction with a non-ionic surfactant (p. 1, Applications). 
The selection of a known material based on its suitability for its intended use is not considered inventive over the prior art and supports prima facie case of obviousness (see MPEP §2144.07). Further, the discovery of a new property of a known material is not considered inventive (see MPEP §2112, Part I).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Sezaki to include the Component A1 being polyoxyethylene lauryl ether having an average number of moles of an oxyethylene group added of 12 given that polyoxyethylene lauryl ether is art-known to provide hemolytic activity (Fukuda, abstract) and polyoxyethylene (12) lauryl ether is art-known to be used as a versatile surfactant (Stepan, p. 1, Applications, General Information).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record neither teaches nor fairly suggests the reagent for measuring hemoglobins according to claim 1, comprising the amphoteric surfactant; nor the reagent for measuring hemoglobins having a content of the amphoteric surfactant of 0.01% by weight or more and 1.0% by weight or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797